                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

 UNITED STATES OF AMERICA,                    )        Case No. 1:18-cr-169
                                              )
 v.                                           )        Judge Travis R. McDonough
                                              )
 LARRY MADDOX                                 )        Magistrate Judge Susan K. Lee
                                              )
                                              )


                                           ORDER



       On January 29, 2020, United States Magistrate Judge Christopher H. Steger filed a report

and recommendation (Doc. 33). In his report and recommendation, Magistrate Judge Steger

recommended that Defendant Larry Maddox’s motion to suppress be granted. (Id.) Neither

party has filed objections to Magistrate Judge Steger’s report and recommendation.

Nevertheless, the Court has conducted a reviewed the report and recommendation, as well as the

record, and it agrees with Magistrate Judge Steger’s well-reasoned conclusions. Accordingly,

the Court hereby ACCEPTS and ADOPTS the Magistrate Judge Steger’s report and

recommendation (Doc. 33), pursuant to 28 U.S.C. § 636(b)(1). Defendant’s motion to suppress

(Doc. 20) is hereby GRANTED.

       SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE
